Citation Nr: 1760146	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an increased rating for hiatal hernia with gastroesophageal reflux disease (GERD), esophagitis and Barrett esophagus, rated as 10 percent disabling prior to December 24, 2015, and as 30 percent disabling as of that date.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1998 to April 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim for service connection for a psychiatric disorder and which continued the 10 percent rating assigned to hiatal hernia with GERD, esophagitis and Barrett esophagus.

In July 2014, the Board issued a decision in which it reopened the claim for service connection and remanded it, as well as the claim for increased rating, for additional development.  The Board also included a claim for entitlement to a TDIU as part and parcel of the claim for increased rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for additional development.  

The rating assigned for hiatal hernia with GERD, esophagitis and Barrett esophagus was increased to 30 percent effective December 24, 2015, in an August 2017 rating decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period of the claim prior to December 24, 2015, the Veteran's hiatal hernia with GERD, esophagitis and Barrett esophagus was manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

2.  The Veteran's hiatal hernia with GERD, esophagitis and Barrett esophagus has not been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, during any time period on appeal.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, have been met for hiatal hernia with GERD, esophagitis and Barrett esophagus, for the entire period of the claim.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Service connection was originally established for GERD with history of esophageal ulcers and hiatal hernia in a January 2007 rating decision, which assigned a 10 percent rating by analogy pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 effective November 30, 2005.  The disability was recharacterized as hiatal hernia with GERD, esophagitis and Barrett esophagus in the May 2010 rating decision that is the subject of this appeal, which continued the 10 percent rating assigned under the same diagnostic code.  In an August 2017 rating decision, the rating was increased to 30 percent effective December 24, 2015, also under the same diagnostic code.  The effective date assigned was cited by the RO as the date on which the Veteran specifically sought treatment due to a considerable increase in symptoms, which were validated by testing and shown on examination to meet the criteria for an increased evaluation.

Diagnostic Code 7346 provides the rating criteria for hiatal hernia.  A 10 percent rating is assigned with two or more of the symptoms for the 30 percent evaluation of less severity; a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Veteran reports he is entitled to an increased rating due to pain in his left shoulder and arm; nausea and vomiting with hematemesis 2 to 4 times weekly; and dysphagia.  He also indicates that he is awakened approximately four nights per week; experiences severe daily reflux symptoms; and that he has daily acid regurgitation.  See June 2011 VA Form 9.  

The medical evidence pertinent to this issue includes VA treatment records and several VA examination reports.

The Veteran was seen by VA in June 2009.  It was noted he had taking medication but was experiencing worsening substernal chest pain and epigastric pain.  He had dysphagia with most food.  His last EGD was performed in May 2008 and showed 1) three short segments (each approximately 1cm in length) of Barrett's esophagus like epithelium found in the distal esophagus; with jumbo forceps, multiple biopsies were obtained and sent to pathology 2) small hiatal hernia 3) otherwise normal stomach and 4) normal duodenum.  

In August 2009, the Veteran reported progressively worsening dysphagia and worsening pain with eating and heartburn related pains.  He stated his overall health had been worsening with increasing depression and chronic low back pain.  The Veteran also endorsed melena, occasional chest pain, shortness of breath, and fatigue, but denied and bright red blood per rectum and hematemesis. 

A March 2010 VA note indicates that the Veteran had heartburn and reflux.  He also reported constant chest pain, which was described as a dull ache worsened with anxiety.  Esophageal manometry was completed and reported as abnormal.  An ambulatory pH study over 18 hours showed a total of 282 reflux episodes with one in the supine posture and 168 in the upright posture.  The longest reflux episode was 29 minutes (which occurred in the supine posture).  It was interpreted as showing significant reflux, and the conclusion that it was abnormal, demonstrating pathological gastroesophageal reflux.  

The Veteran underwent a VA esophagus and hiatal hernia examination in April 2010.  He reported constant symptoms of heartburn/pyrosis, epigastric pain and pain in the left shoulder and arm.  He also had problems with his shoulder joint.  He said if he ate too much, he will have nausea and vomiting that will go on to the dry heaves, where he is throwing up mucus with blood streaks.  Therefore, he does have hematemesis in terms of streaks of blood, no large amounts of blood.  This occurs two to four times a week.  He reports dysphagia with each meal except for cereal.  Things will get stuck in his mid-chest.  Sometimes once or twice a week he will have to vomit it out.  Symptoms were constant, 4-8/10.  The 8/10 symptoms occurred four times a week and they lasted for 8 to 10 hours.  He reported a couple of black stools a month.  Last hemoccult test done in September 2009 was negative.  It was unclear whether this was frank melena or not.  He reported acid regurgitation daily into his throat.  He had never had dilation.  He did have problems sleeping.  His weight had been stable since 2008.  The Veteran reported limitations in activities of daily living because of this disability, to include bending over to do dishes or laundry and putting on shoes, socks and pants because of reflux that occurred when he bent over.  He also reported that he could not do yard work because of reflux and that it was difficult to play with his children because of reflux, nausea and vomiting.  The Veteran indicated that he had stopped working as a deejay in January 2009 because of depression and anxiety.  He felt his back and GERD were so severe that he did not think he could do any work at that point.  Following physical examination, the Veteran was diagnosed with hiatal hernia with GERD, esophagitis and Barrett esophagus.  

An October 2010 VA note indicates that a 2010 pH study showed no pathologic reflux.  He denied any change in symptoms and continued to have reflux daily with night time awakenings 2 nights per week.  The Veteran also reported diarrhea.  It was associated with intermittent epigastric pain which resolves completely.

The Veteran was seen in December 2011 with report of occasional once a month reflux.  He denied any swallowing issues and reported a good appetite, but reported weight loss of 20 pounds over the last three months.  It was noted by the examiner that looking at the weight chart in the VA system, he had lost this over a period of few years and he was still above his weight compared to 2003.  The Veteran reported chronic diarrhea that had become more constant recently, occurring 4-5 time a day with no blood but some mucus.  There was no relation to food.  He also had some lower abdominal pain for the past few years which was more frequent now and occurred approximately 3 times per week and was described as a sharp pain lasting hours to a day.  

By March 2012, the Veteran reported that his diarrhea had improved.  He reported having a stool about twice a day.  Sometimes it was diarrhea and sometimes it was hard.  It was noted that a February 2012 colonoscopy showed normal colon mucosa and normal terminal ileum.  

A December 2015 telephone note indicates that the Veteran reported worsening GERD symptoms.  He reported having acid reflux even when he drinks water.

In May 2016, the Veteran reported persistent acid reflux since 1999, which had progressively worsened.  It was described as a burning sensation up his chest, worse with eating all foods, most severe 15 minutes after eating and with lying down.  The Veteran reported intermittent abdominal pain and only occasional diarrhea.  He denied fevers, chills, nausea, vomiting, squeezing chest pain, shortness of breath, urinary or other stool symptoms, and unintentional weight loss.  It was reported that a January 2016 EGD showed short-segment Barrett's esophagus of 1 cm was found in the gastroesophageal junction; reflux-induced esophagitis with ulceration was found in the gastroesophageal junction; and a 2 cm small hiatus hernia with a lax diaphragmatic hiatus was visible in the esophagus.  The middle third of the esophagus and proximal third of the esophagus appeared to be normal.  Erythematous mucosa was found in the antrum and body of the stomach.  The fundus and cardia appeared to be normal and the duodenal bulb and second portion of the duodenum appeared to be normal.

The Veteran underwent a VA esophageal conditions (including GERD, hiatal hernia and other esophageal disorders) Disability Benefits Questionnaire (DBQ) in August 2016.  A diagnosis of hiatal hernia with GERD, esophagitis and Barrett esophagus was provided.  The Veteran reported constant heartburn treated with Protonix and Ranitidine.  Medicine did not resolve symptoms.  The examiner reported the Veteran had the following signs/symptoms due to his esophageal condition: symptoms productive of considerable impairment of health; persistently recurrent epigastric distress; infrequent episodes of epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; substernal arm and shoulder pain; sleep disturbance four or more times a year with average duration of 10 days or more; material weight loss (from 220 to 195 pounds); nausea four or more times a year with average duration of less than one day; recurrent vomiting four or more times a year with average duration of less than one day; and recurrent hematemesis occurring four or more times a year with average duration of less than one day.  The examiner indicated that the Veteran's esophageal condition impacted his ability to work, noting that the Veteran was constantly annoyed at work with this problem and from time to time, the symptoms were severe enough that he missed work.  

A May 2017 VA note indicates that the Veteran reported a long history of reflux symptoms that were now surfacing quite frequently despite medical therapy and some lifestyle adjustments.  His primary concern was regurgitation.  It was noted he woke up 3 times per week with a choking sensation triggered by acid/nasty tasting secretions in his mouth.  Attempts to address this symptom had not been effective.  He also occasionally had day-time symptoms and breakthrough heartburn.  For many years, he has had intermittent dysphagia for solids and had to chew materials quite carefully.  

The preponderance of the evidence supports the assignment of a 30 percent rating for hiatal hernia with GERD, esophagitis and Barrett esophagus, prior to December 24, 2015.  This is so because since filing his claim for increased rating, VA treatment records indicate the Veteran has reported epigastric pain accompanied by dysphagia, heartburn (pyrosis) and reflux (regurgitation).  Moreover, a 2010 pH study concluded that the Veteran had pathological gastroesophageal reflux and the Veteran reported substernal chest pain in June 2009 and pain in the left shoulder and arm during the April 2010 VA examination.  The Board finds that the Veteran's complaints more nearly approximate the criteria for a 30 percent rating as productive of considerable impairment of health prior to December 24, 2015.

The preponderance of the evidence is against the claim for a rating in excess of 30 percent as of December 24, 2015.  This is so because although the Veteran continued to have pain and the August 2016 VA examiner found material weight loss (from 220 to 195 pounds), the Veteran denied vomiting in May 2016 and there is no evidence he had hematemesis or melena with moderate anemia.  When considering the totality of the evidence dated since December 25, 2015, the Board does not find that it more nearly approximates the criteria for symptom combinations productive of severe impairment of health so as the merit the assignment of a 60 percent rating.  


ORDER

For the period prior to of the claim prior to December 24, 2015, a rating of 30 percent, but not higher, is granted for hiatal hernia with GERD, esophagitis and Barrett esophagus, subject to the rules and regulations governing the payment of VA monetary benefits.  

A rating higher than 30 percent, for hiatal hernia with GERD, esophagitis and Barrett esophagus, is denied for all periods on appeal.


REMAND

The Veteran underwent a VA Initial PTSD DBQ in August 2016, during which the examiner indicated that the Veteran met the diagnostic criteria for PTSD, that anxiety and depression were symptoms of PTSD, and that if the incident that he reported to have occurred during training (when he witnessed the death of another service member and responded to the accident) did occur as he reported it did to the examiner as well as to treatment providers, then his symptoms of PTSD are accurately related to this.  

The stressor that formed the basis for the Veteran's claim for and diagnosis of PTSD has not been verified, despite extensive development since the claim for service connection for an acquired psychiatric disorder was remanded in July 2014.  Given the foregoing, a clarified opinion is needed from the examiner who conducted the August 2016 VA examination, specifically to address a January 1999 in-service report of depression; the post-service evidence of record that shows the Veteran sought treatment for reported depression in October 2003, when a depression screen was positive, and that in November 2004, he reported a diagnosis of ADHD when he was 14, without medication; and the post-service treatment records that document diagnoses of anxiety, depression, panic disorder, and generalized anxiety disorder.

Adjudicating whether TDIU is warranted would be premature at this time.  As the Veteran has reported that psychiatric symptoms caused him to leave work, the TDIU issue is inextricably intertwined with the service connection psychiatric claim.  Thus, the TDIU claim is remanded for readjudication contemporaneous to the readjudication of entitlement to service connection for a psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the August 2016 psychiatric examination.  If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the symptoms of anxiety and depression attributed to a diagnosis of PTSD were incurred in or are otherwise related to active duty service.  

In providing the opinion, the examiner must address the January 1999 in-service report of depression and the post-service evidence of record that shows the Veteran sought treatment for reported depression in October 2003, when a depression screen was positive, and that in November 2004, he reported a diagnosis of ADHD when he was 14, without medication.  

2.  After undertaking the development above and any additional development deemed necessary, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


